     Case 2:20-cr-20575-SFC ECF No. 23, PageID.87 Filed 01/22/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                           Criminal Case No. 20-20575

Antonio Williams,                            Sean F. Cox
                                             United States District Court Judge
      Defendant.
___________________________/

                     OPINION & ORDER DENYING
       DEFENDANT’S MOTION FOR REVOCATION OF DETENTION ORDER

       Defendant Antonio Williams (“Defendant”) is charged with three counts of being a felon

in possession of a firearm. Pretrial Services recommended detention and, after holding a

detention hearing, the magistrate judge ordered Defendant detained pending trial. Defendant is

now appealing that ruling and seeks release on bond. A hearing was held on January 15, 2021.

For the reasons set forth below, the Court DENIES the motion.

                                       BACKGROUND

       In this criminal action, Defendant was charged with one count of being a felon in

possession of a firearm by way of a Criminal Complaint issued on November 9, 2020.

       Pretrial Services recommended that Defendant be detained pending trial, concluding that

Defendant is both a flight risk and a danger to the community. (See Pretrial Services Report).

       Magistrate Judge Kimberly Altman held a detention hearing on November 12, 2021.

Thereafter, she issued an Order of Detention Pending Trial (ECF No. 7), finding that there are no

conditions or combination of conditions that would ensure the safety of the community or


                                                1
    Case 2:20-cr-20575-SFC ECF No. 23, PageID.88 Filed 01/22/21 Page 2 of 5




Defendant’s appearance. She noted that the reasons for detention include: 1) the weight of

evidence against the defendant is strong; 2) Defendant is subject to a lengthy period of

incarceration if convicted; 3) Defendant’s prior criminal history; 4) Defendant’s history of

violence or use of weapons; and 5) his history of alcohol or substance abuse. Her order further

included this narrative explanation:

       Defendant has multiple instances of failure to appear, although mostly for minor
       traffic offenses, the large number is very concerning especially since Defendant is
       now facing a very serious charge. The weapons found at Defendant’s residence
       which form the basis for the instant offense consist of assault style rifles. A large
       amount of ammunition and a bullet proof vest was also recovered from
       Defendant’s residence, where minor children reside. Defendant was released on
       tether and home confinement following his first felony conviction and violated.
       He has also used social media to post photos of himself with weapons, suspected
       drugs, and large amounts of currency.

(Id. at PageID.16).

       On November 23, 2020, an Information was filed, charging Defendant with three counts

of Felon in Possession of a Firearm. (ECF No. 12). On November 24, 2020, Williams waived

his right to an indictment, and agreed to proceed by way of Information. (ECF No. 14).

       On December 23, 2020, Defendant filed the instant motion appealing the magistrate

judge’s ruling and seeking release on bond. (ECF No. 19). Defendant asserts that he should be

released on bond pending trial. He claims that he has strong ties to the community and that he

needs time to prepare the young children he resides with1 for his extended absence from home.

His request is also based upon the risks of incarceration given the COVID-19 pandemic.

       The Government opposes Defendant’s motion, persuasively arguing that Defendant is


       1
        His brief states that Williams “has a toddler daughter” with his girlfriend Desirae Wilson
“and also cares for her other two children, aged 5 and 3, as his own since their biological father
abandoned them shortly before the birth of the 3-year old.” (Def.’s Br. at 2).

                                                 2
    Case 2:20-cr-20575-SFC ECF No. 23, PageID.89 Filed 01/22/21 Page 3 of 5




both a flight risk and a danger to the community. The Government’s brief discusses the evidence

of the events surrounding the charges in this case, as well as Defendant’s extensive criminal

history. The Government notes that Williams has used social media posts to show himself

posing with assault-style weapons. It also notes that Williams’s claims about his employment

made in his motion (ie, that he has been employed with an “automobile detailing company” for

the past two years) conflict with what he told pretrial services (that he is currently employed as a

porter/transporter for AMC Urgent Care). It also notes that Williams has committed offenses

while on probation. The Government contends that Williams should remain detained pending

trial and that the risks associated with COVID-19 do not warrant his release.

                                           ANALYSIS

       Under 18 U.S.C. § 3145(b), a defendant who has been ordered detained by a magistrate

judge may move to revoke the detention order. The Court reviews a defendant’s appeal of an

order of detention de novo. United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985).

       Pursuant to the Bail Reform Act, 18 U.S.C. § 3142, a defendant may be detained pending

trial only if a judge “finds that no condition or combination of conditions will reasonably assure

the appearance of the person as required and the safety of any other person and the

community[.]” 18 U.S.C. § 3142(e).

       It is the Government’s burden to prove by clear and convincing evidence that “no

conditions of release can assure that the defendant will appear and to assure the safety of the

community.” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010); 18 U.S.C. §§ 3142(e),

3142(f)(2)(B). To determine whether no conditions exist that will reasonably assure Defendant’s

appearance, the Court must consider the following factors from § 3142(g): (1) the nature and


                                                 3
    Case 2:20-cr-20575-SFC ECF No. 23, PageID.90 Filed 01/22/21 Page 4 of 5




circumstances of the offenses charged; (2) the weight of the evidence against Defendant; (3) his

history and characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by Defendant’s release.

       Nature and Circumstances of the Charge


       The offenses charged are serious. Defendant is charged with three counts of being a

felon in possession of a firearm. See United States v. Carnes, 309 F.3d 950, 957 (6th Cir. 2002)

(noting that felon in possession is a serious offense). Indeed, crimes involving firearms are a

specific consideration under § 3142(g)(1). This factor weighs in favor of detention.

       Defendant’s History and Characteristics


       Defendant’s history and characteristics demonstrate that he is a continuing danger to the

community. Defendant has a lengthy criminal history, and one that includes violence.

Defendant has offering conflicting information regarding his employment history. Defendant

has a history of engaging in criminal activity while under supervision and failing to appear for

court dates. Defendant lives in a home with three young children, yet had assault-style rifles and

ammunition in that home.

       Weight of the Evidence Against Defendant


        The weight of the evidence of Defendant’s dangerousness is substantial. See Stone, 608

F.3d at 948 (“This factor goes to the weight of the evidence of dangerousness, not the weight of

the evidence of the defendant’s guilt.”). Defendant’s criminal history includes crimes of

violence and his criminal conduct shows no signs of abating.



                                                 4
    Case 2:20-cr-20575-SFC ECF No. 23, PageID.91 Filed 01/22/21 Page 5 of 5




       Nature and Seriousness of the Danger Posed by Defendant’s Release


       Finally, Defendant’s release would pose a serious danger to the community. Defendant

has a lengthy criminal history. The nature of the instant offense, Defendant’s prior arrests and

convictions, including violent behavior, and engaging in criminal activity while under

supervision, weigh in favor of pretrial detention. Defendant has also shown little regard for the

authority of the court or for law enforcement, giving the Court little reason to believe that his

dangerous behavior would suddenly cease if released on bond.

       Weighing these factors, this Court concludes the Government has established by clear

and convincing evidence that there is no condition or combination of conditions that will

reasonably assure Defendant’s appearance and assure the safety of the community.

                                   CONCLUSION & ORDER

       Accordingly, IT IS ORDERED that Defendant’s Motion for Revocation of Detention

Order is DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: January 22, 2021




                                                  5
